EXHIBIT 10.18

SOFTWARE DEVELOPMENT, LICENSE AND DISTRIBUTION

AGREEMENT

This software development, license and distribution agreement (Agreement”) is
entered into as of December 19, 2005 (the “Effective Date”) by and between EPMed
Systems, Inc. (“EPMD”) and Biosense Webster Inc. (“Biosense”) (collectively the
“Parties”) according to the terms below.

WHEREAS EPMD develops and distributes the EP WorkMate, which provides
electrophysiology monitoring that offers fully integrated computerized
stimulator, real-time interval analysis, recording capabilities of up to 192
intracardiac signals, and a powerful query engine.

WHEREAS Biosense develops and distributes the CARTO™ XP Mapping System, which
displays intracardiac electrical activity and timing, and accurate catheter tip
location in real time, allowing 3-D electroanatomical map reconstruction;

WHEREAS the Parties desire to cooperate in the development of an accessory that
allows the CARTO™ XP Mapping System to interface with the EP WorkMate System;

WHEREAS as part of the cooperation between the Parties EPMD will design and
develop the physical hardware necessary for the interface accessory, as well as
interface software modules for the EP WorkMate System, and Biosense will develop
certain interface software scripts for the WorkMate interface software modules,
as well as interface software modules for the CARTO™ XP Mapping System; and

 

- 1 -



--------------------------------------------------------------------------------

WHEREAS EPMD will distribute the interface accessory to end users and
distributors (as described herein) and pay Biosense a royalty per system for the
right to license the software scripts and to interface the EP WorkMate Systems
to CARTO™ XP Mapping Systems.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged by the Parties, the Parties agree as follows:

TERMS

 

  1. Definitions

 

  a. “Affiliate” means any corporation, association or other entity which
directly or indirectly controls, is controlled by or is under common control
with the party in question. As used in this definition of “Affiliate”, the term
“control” shall mean direct or indirect beneficial ownership of more than 50% of
the voting or income interest in such corporation or other business entity.

 

  b. “Amplifier” means the component of the WorkMate System where the cable
connections to the patient are made.

 

  c. “Biosense Module” means the software module(s) designed, developed and
owned by Biosense, which will work with the software owned by Biosense and
distributed by Biosense with its CARTO™ XP System, to help enable the
interfacing of the WorkMate System with the CARTO™ XP System.

 

  d. “WorkMate System” means the product sold by EPMD as the EP-WorkMate
Computerized Recording System version 3.1.8 version and later versions of this
product.

 

  e. “CARTO™ XP System” means the product sold by Biosense as the CARTO™ XP
System version 7.0, and all later versions of this platform.

 

- 2 -



--------------------------------------------------------------------------------

  f. “End Users” are persons who purchase the Interface Kit for their own use in
their business and not for resale, redistribution, or other commercial purposes.

 

  g. “EPMD Module” means the software module(s) designed, developed and owned by
EPMD, which will work with the software owned by EPMD and distributed by EPMD
with the WorkMate System, to help enable the interfacing of the WorkMate System
with the CARTO™ XP System.

 

  h. “Interface” means, collectively, the Biosense Module, the EPMD Module, the
Software Script, the Interface Hardware, the Connecting Cables, and the related
documentation distributed to End Users that enables the interfacing of the
WorkMate System with the CARTO™ XP System according to the specifications in
Appendix A.

 

  i. “Interface Hardware” means the physical cabling system, not including the
Connecting Cables, to be designed, developed and distributed by EPMD, that will
be used by End Users to interface one WorkMate System to one CARTO™ XP System.

 

  j. “Interface Kit” means, collectively, the Interface Hardware, Connecting
Cables, any enabling mechanisms and related documentation distributed to End
Users necessary to enable the interfacing of the WorkMate System with the CARTO™
XP System.

 

  k. “Object Code” means code for the Software Script resulting from the
translation of Source Code into machine-readable format.

 

  l. “Patient Interface Unit” means the component of the CARTO™ XP System where
the cable connections to the patient are made.

 

  m. “Connecting Cables” mean the interface cables, to be designed and developed
by EPMD, useful for connecting the Patient Interface Unit of the CARTO™ XP
System to the Amplifier of the WorkMate System. The Connecting Cables may
include, but are not limited to, the ECG connection, Intracardiac connection,
and stimulator connection.

 

- 3 -



--------------------------------------------------------------------------------

  n. “Software Script” means the software scripts designed and developed by
Biosense, and owned by Biosense, that will be licensed by Biosense to EPMD and
used by the EPMD Module to help enable the interfacing of the WorkMate System
with the CARTO™ XP System.

 

  o. “Source Code” means the program listing for the Software Script in paper
form and magnetic media written in the syntax of a well-known programming
language.

 

  p. “Programming Interface Manual” means all related documentation that
Biosense will supply to EPMD in order for EPMD to correctly understand and
identify the software interface that so that EPMD can correctly design and
develop the EPMD Module.

 

  q. “Competitor” means a third party that creates, develops, manufactures,
markets, sells, distributes or otherwise is involved with 3D navigation and
mapping systems, including but not limited to, Medtronic, St. Jude and Boston
Scientific.

 

  2. Development Terms

 

  a. Biosense shall deliver the Software Script that complies according to the
specifications and schedule set forth in Appendix A (“Development Work”) in
Object Code. Biosense shall deliver to EPMD the Software Script in Object Code
in electronic format, and all related documentation necessary to embed it in the
EPMD Module, along with any necessary enabling mechanisms (such as key-stroke
instructions to enable the Interface to operate in accordance with the
specifications in Appendix A) which shall be subject to the license set forth in
Section 3(a) below. Biosense shall use its commercially reasonable efforts to
deliver the Software Script in Object Code, Programming Interface Manual and
such enabling mechanisms in substantial accordance with the schedule set forth
in Appendix A. The Development Work is NOT a work for hire and all right, title
and interest in the Development Work shall belong to Biosense.

 

- 4 -



--------------------------------------------------------------------------------

  b. EPMD shall be responsible for the development of the WorkMate System and
related software, EPMD Module, and the Interface Kit, including all costs of
development, to enable the interfacing of the WorkMate System with the CARTO™ XP
System in accordance with the Specifications set forth in Appendix A.

 

  c. Biosense warrants that it will perform the Development Work in a
professional and workmanlike manner and that the Software Script when delivered
will reasonably conform to the specifications of Appendix A. Biosense shall be
responsible for developing the Biosense Module, Software Script and the CARTO™
XP System and related software, including all costs of development, to enable
the interfacing of the WorkMate System with the CARTO™ XP System. BIOSENSE
DISCLAIMS ANY AND ALL OTHER WARRANTIES, IMPLIED OR EXPRESS, WITH RESPECT TO THIS
DEVELOPMENT, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. IN NO EVENT WILL BIOSENSE’S LIABILITY INCLUDE
ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS, EVEN
IF BIOSENSE HAS KNOWLEDGE OF THE POTENTIAL LOSS OR DAMAGE.

 

  d. EPMD shall maintain the specifications of their respective components of
the Interface Kit in accordance with Appendix A, and continue to make such
functioning Interface Kit components commercially available, for all future
versions of the WorkMate System and the CARTO™ XP System while this Agreement is
valid. EPMD shall maintain the specifications of the port in its WorkMate System
to which the Interface Hardware connects. Biosense shall maintain the
specifications of the port in its CARTO™ XP System to which the Interface
Hardware connects

 

  e. EPMD and Biosense shall not be obligated to implement the Interface for
products prior to the Current System Version 3.1.8

 

- 5 -



--------------------------------------------------------------------------------

and the CARTO™ XP version 7.0. During the term of this agreement, all versions
of CARTO™ XP that are designed and developed by Biosense will be compatible and
maintain the interface capabilities, and all versions of WorkMate Systems that
are designed and developed by EPMD will be compatible and maintain the interface
capabilities.

 

  f. EPMD and Biosense shall provide to each other, free of charge, two WorkMate
Systems and CARTO™ XP Systems, respectively, with appropriate cabling and
simulators exclusively for development with respect to the Interface,
demonstration, trade shows and training purposes. EPMD and Biosense each agree
not to use the Systems of the other provided pursuant to this provision for any
other purpose.

 

  g. Each Party will be responsible for providing the latest software for their
respective systems throughout the term of the definitive agreement.

 

  3. Distribution Terms

 

  a. EPMD shall have, and Biosense hereby grants to EPMD, the right to
distribute (and to perform any required installation of) the Interface Kit
throughout the world. EPMD shall have the sole and exclusive right to determine
the price charged for the Interface Kit. EPMD shall have the right to distribute
the Interface Kit through distributors and sub-distributors, provided, with
respect to any country, such distributors or sub-distributors shall not include
third parties that sell in such country mapping systems competitive with
Biosense mapping systems such as Medtronic (LocaLisa) and St. Jude (EnSite and
NavX). Distributors or sub-distributors that distribute the Boston Scientific
(RPM) system are acceptable. The terms of any agreement concerning the
distribution of the Interface Kit will be between the End User and EPMD or its
distributor or sub-distributor and shall not create any contractual obligations
between Biosense and the End User. EPMD shall have the sole right to set the
terms of the agreement it reaches with End Users. EPMD may distribute the
Interface Kit to End Users, subsidiaries, and distributors only and may not
delegate, sublicense, assign or

 

- 6 -



--------------------------------------------------------------------------------

otherwise sell its right to distribute the Interface Kit to any other person or
entity without the written consent of Biosense. EPMD shall be responsible for
the development, assembly, packaging and maintenance of the Interface Kit. EPMD
shall sell a minimum of 15 Interface Kits per year.

 

  b. The parties understand that this Agreement affects only the distribution of
the Interface Kit and the components thereof and does not create or bestow any
distribution or other rights with respect to the WorkMate System, Biosense
Module or the CARTO™ XP System. EPMD will be the party responsible for the
distribution of its WorkMate System, including any related software, and
Biosense will be the party responsible for the distribution its Biosense Module
and CARTO™ XP System, including any related software. This Agreement in no way
affects each Party’s right to determine the price and other terms reached with
their respective customers concerning the distribution of their respective
systems and modules.

 

  c. Biosense will provide to EPMD the Software Script in Object Code, including
any revisions, upgrades or updates, under the license described in Section 3.a.
below, for distribution with the EPMD Module. Biosense warrants to EPMD the
reasonable, commercial performance of the Software Script in accordance with the
specifications set forth in Appendix A for twelve months from the first
commercial sale of the EMPD Module by EPMD or a distributor or sub-distributor
to an End User with the exclusive remedy for any breach of the warranty being
repair or replacement of the Software Script at Biosense’s discretion. BIOSENSE
DISCLAIMS ANY AND ALL OTHER WARRANTIES, IMPLIED OR EXPRESS, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. IN NO EVENT WILL BIOSENSE’S LIABILITY INCLUDE ANY SPECIAL, INCIDENTAL
OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS, EVEN IF BIOSENSE HAS KNOWLEDGE
OF THE POTENTIAL LOSS OR DAMAGE.

 

- 7 -



--------------------------------------------------------------------------------

  d. If the CARTO™ XP System of an End User lacks necessary hardware (i.e.
Ethernet card in the CARTO™ XP computer) beyond the Interface Kit, Biosense, at
its own expense, shall provide and install the hardware in the End User’s CARTO™
XP System.

 

  e. Biosense shall have the right to sell the Interface Hardware and the
Connecting Cables to End Users during post sales service calls. EPMD shall use
commercially reasonable efforts to sell such cables to Biosense at its cost +
30%, or to arrange for Biosense to purchase such cables directly from EPMD’
supplier of such cables at EPMD’ negotiated price.

 

  4. License Terms

 

  a. Biosense grants EPMD for the term of this Agreement, subject to the payment
of the royalty fees as set forth in Section 4(b), a non-exclusive,
non-transferable, worldwide license to copy, distribute to End Users and to
sublicense End Users to use the Software Script provided by Biosense in Object
Code solely as part of the EPMD Module. EPMD shall have the right to sublicense
its distributors and sub-distributors its license to copy, distribute to End
Users and to sublicense End Users to use the Software Script provided by
Biosense to EPMD in Object Code solely as part of the EPMD Module; provided
however, that such distributors or sub-distributors shall not include third
parties that sell mapping systems of a Competitor. The terms of any such
sub-license shall not create any contractual obligations between Biosense and
any other party. Biosense also grants EPMD the nonexclusive, non-transferable
right throughout the world to distribute the Interface Kit for use with the
CARTO™ XP System and to sublicense its distributors and sub-distributors the
rights to do the same; provided however, that such distributors or
sub-distributors shall not include third parties that sell mapping systems to a
Competitor. The terms of any such sub-license shall not create any contractual
obligations between Biosense and any other party. EPMD and/or its distributors
or sub-distributors, shall enter into with each End User an appropriate end user
license agreement that protects Biosense’s ownership in the intellectual
property of the Software Script.

 

- 8 -



--------------------------------------------------------------------------------

  b. For each Interface Kit sold or distributed by EPMD (whether directly to an
End User or to a distributor or sub-distributor), EPMD shall pay to Biosense a
license fee of $[            ]. A report will be generated indicating the
average selling price (ASP) for kits sold and payments shall be due within forty
five days (45) after the end of each calendar quarter for Interface Kits
delivered by EPMD to End Users, distributors or sub-distributors during such
quarter. Interface kits that are placed at up to 5 beta and reference sites will
not be included in ASP calculation.

 

  c. On a quarterly basis EPMD and Biosense will review ASP for all new system
Interface kits sold by EPMD in the previous quarter. If the ASP for the
interface kit is below $[            ] then the license fee will be increased by
the difference between $[            ] and the ASP, up to a maximum of
$[            ]. If the ASP for the interface kit is above $[            ] then
the license fee will be decreased by the difference between the ASP and
$[            ], down to a minimum of $[            ]

 

  d. If EPMD fails to make any payment (other than payments reasonably disputed
by EPMD) in the manner described in this Section 4, within forty five (45) days
after the end of the calendar quarter, then an interest rate of 10% (ten
percent) per year shall be paid by EPMD on such payment. If EPMD fails to make
such payment within ninety (90) days of EPMD’s receipt of a notice from Biosense
that a payment has not been made within forty five (45) days after the end of
the calendar quarter, then such failure may, at Biosense’s discretion, be deemed
a material breach of a material term of this Agreement by EPMD for which
Biosense may terminate this Agreement in accordance with Section 8(b)

 

  e. EPMD shall keep records of all Interface Kits sold or distributed by EPMD
for the Term of this Agreement and for a period of two years thereafter.
Biosense shall have the right, through its own representative or shall have the
right to appoint an independent certified public accounting firm, to audit such
EPMD’s records, as well as other documents as may be reasonably required solely
for

 

- 9 -



--------------------------------------------------------------------------------

the purpose of verifying EPMD’s compliance with its payment obligations
hereunder. Such audit shall be conducted during EPMD’s normal working hours, at
the EPMD location(s) where such records are maintained and shall be conducted in
a manner that will not be unduly disruptive to EPMD’s operations. The auditor
shall prepare a report either verifying such compliance or summarizing the total
of any deviations therefrom, which report shall be furnished to each Party but
shall be deemed the Confidential Information of EPMD. Such audit shall be
conducted no more than once every twelve (12) months and shall be conducted at
Biosense’s expense, except in those cases where the auditor detects deviations
that are greater than ten (10) percent from EPMD’s payment obligations hereunder
to the disadvantage of Biosense, in which latter case, the cost of the audit
shall be born by EPMD.

 

  f. Notwithstanding the foregoing, nothing in this Agreement shall be construed
as restricting a party’s right to develop, license, market or distribute
interfaces between that party’s products and other products of that party and/or
third parties.

 

  5. Tax

 

  a. EPMD will make all payments to Biosense under this Agreement without
deduction or withholding for taxes except to the extent that any such deduction
or withholding is required by law in effect at the time of payment.

 

  b. Any tax required to be withheld on amounts payable under this Agreement
will promptly be paid by EPMD on behalf of Biosense to the appropriate
governmental authority, and EPMD will furnish Biosense with proof of payment of
such tax. Any such tax required to be withheld will be an expense of and borne
by Biosense.

 

- 10 -



--------------------------------------------------------------------------------

  6. Marketing and Training

 

  a. Co-branded brochures and other marketing, advertising and promotional
materials may be created by either Party for the Interface Kit subject to the
trademark licenses granted below and the approval of such materials by the other
Party as outlined below.

 

  b. EPMD shall be responsible to perform commercially reasonable marketing
efforts with respect to the Interface Kit. Biosense shall use its commercially
reasonable efforts to reference the Interface Kits to its customers and other
third parties. Both parties must perform such efforts in an honest and
professional manner and in conformance with applicable legal requirements and
accepted industry standards.

 

  c. Biosense hereby grants to EPMD, a limited, non-exclusive, non-transferable,
non-sublicensable, license to use the Biosense trademarks identified in Appendix
B, as may be amended by Biosense from time to time (the “Biosense Marks”) and
the Biosense Webster, Inc. name (the “Biosense Name”) for the term of this
Agreement, solely in connection with the marketing, advertising and promotion of
the Interface Kit. The manner in which the Biosense Marks and the Biosense Name
may appear, if at all, on any and all marketing, advertising and promotional
materials of EPMD shall be subject to Biosense’s prior written approval, which
approval may be granted or withheld in Biosense’s sole discretion. Prior to the
distribution or use of any such marketing, advertising and promotional
materials, EPMD shall provide Biosense copies of any such materials for
Biosense’s approval or disapproval. Biosense shall notify EPMD of Biosense’s
approval or disapproval of such proposed materials, which approval or
disapproval may be granted or withheld in Biosense’s sole discretion. No
materials shall be deemed approved by Biosense unless written approval is given.
EPMD acknowledges Biosense’s exclusive ownership of the Biosense Marks and the
Biosense Name and all proprietary rights therein. EPMD shall not (i) acquire or
assert any trademark or other

 

- 11 -



--------------------------------------------------------------------------------

proprietary rights in the Biosense Marks or Biosense Name or (ii) harm, misuse
or bring into disrepute the Biosense Marks or Biosense Name

 

  d. Except as otherwise provided herein, EPMD shall not have any right, title
or interest in or to any Biosense trademarks (including, but not limited to the
Biosense Marks), copyrighted material or other Biosense property, and may not
use such property in the marketing, advertising or promoting of the Interface
Kit, without an express license from Biosense. EPMD acknowledges that all use by
EPMD of the Biosense Marks and Biosense Name (including any goodwill associated
therewith) shall inure to the benefit of Biosense.

 

  e. EPMD hereby grants to Biosense, a limited, non-exclusive, non-transferable
license to use the EPMD trademarks identified in Appendix C (the “EPMD Marks”)
and the EPMed Systems, Inc. name (the “EPMD Name”) for the term of this
Agreement, solely in connection with the marketing, advertising and promotion of
the Interface Kit. Biosense shall have the right to sublicense this license to
its Affiliates. The manner in which the EPMD Marks and the EPMD Name may appear,
if at all, on any and all marketing, advertising and promotional materials of
Biosense shall be subject to EPMD’ prior written approval, which approval may be
granted or withheld in EPMD’ sole discretion. Prior to the distribution or use
of any such marketing, advertising and promotional materials, Biosense shall
provide EPMD copies of any such materials for EPMD’ approval or disapproval.
EPMD shall notify Biosense of EPMD approval or disapproval of such proposed
materials, which approval or disapproval may be granted or withheld in EPMD sole
discretion. No materials shall be deemed approved by EPMD unless such written
approval is given. Biosense acknowledges EPMD exclusive ownership of the EPMD
Marks and the EPMD Name and all proprietary rights therein. Biosense shall not
(i) acquire or assert any trademark or other proprietary rights in the EPMD
Marks or EPMD Name or (ii) harm, misuse or bring into disrepute the EPMD Marks
or EPMD Name.

 

- 12 -



--------------------------------------------------------------------------------

  f. Except as otherwise provided herein, Biosense shall not have any right,
title or interest in or to any EPMD Marks or the EPMD Name, copyrighted material
or other EPMD property, and may not use such property in the marketing,
advertising or promoting of the Interface Kit, without an express license from
EPMD. Biosense acknowledges that all use by Biosense of the EPMD Marks and EPMD
Name (including any goodwill associated therewith) shall inure to the benefit of
EPMD.

 

  g. EPMD and Biosense will be responsible for their own marketing, printing,
distribution and other expenses respectively related to the marketing of the
Interface Kit. Prior to the distribution of any press releases or other
information concerning the existence, nature, or general subject matter of this
Agreement, each Party must obtain the written consent of the other Party hereto,
which approval may be granted or withheld in such Party’s sole discretion.
Neither Party will use any of the other Party or its Affiliates’ trademarks or
trade names or representations of the other Party or its Affiliates’ products or
services, or refer directly or indirectly to the other Party or its Affiliates’,
or the products or services of either in order to make known and/or publicize
its relationship with the other Party or its Affiliate’ without, in any case,
obtaining the prior written permission of the other Party.

 

  h. Internal training. EPMD and Biosense will each conduct at least one
training session, at its own cost, to train their respective sales force and
professional educational teams on the Interface and how the EP-WorkMate System
and the CARTO™ XP System work together. See Appendix D for the training
timeline, key deliverables/owners of the program and outline of educational
materials needed for the interface.

 

  i. External and Customer training. EPMD will be responsible for training end
users on the Interface and how the WorkMate System and the CARTO™ XP System work
together. See Appendix D for the training timeline, key deliverables/owners of
the program and outline of educational materials needed for the interface. EPMD
and Biosense will continue to train end users on their respective systems
overall clinical use and functionality as necessary.

 

- 13 -



--------------------------------------------------------------------------------

  j. Upon the expiration or termination of this Agreement, the respective other
Party shall immediately cease to use in any manner whatsoever the Party’s name
and the trademarks of the Party, as well as any other trademark in which the
Party has any rights.

 

  7. Service, Installation, and Warranty

 

  a. EPMD or its distributors or sub-distributors shall provide on-site
installation of the Interface Kit and shall assume all reasonable costs
associated with the installation.

 

  b. Both parties shall provide their standard field service and repair for
their respective products, including all service relating to their respective
Modules and other contributions to the Interface.

 

  c. Both parties shall provide their standard product training to End Users for
their respective products, including their Software Modules.

 

  d. EPMD and Biosense shall provide to End Users warranties with respect to
their respective Software Modules according to, and under terms no less
favorable than, their standard existing product warranties for the applicable
Software Modules.

 

- 14 -



--------------------------------------------------------------------------------

  8. Term and Termination

 

  a. This Agreement becomes effective as of the Effective Date. The term of this
Agreement will remain in effect for 2 years from the date of the first
commercial distribution of an Interface Kit by EPMD, unless terminated by either
party as hereafter provided. The Parties may, but are not required to, mutually
agree to renew the Agreement beyond the initial term. This Agreement will
terminate after the expiration of the Term unless renewed by both parties in
writing. Upon termination of the agreement, EPMD will be allowed to ship all
backlog of orders and honor all quotes up to 6 months from original quote date.

 

  b. Notwithstanding the language of Section 8.a. above, either Party shall have
the right to terminate this Agreement, including, without limitation, any
licenses granted hereunder, upon the occurrence of any of the following events
(an “Event of Default”):

 

  i. In the event the other Party materially violates a material provision of
the Agreement; or

 

  ii. In the event the other Party (a) terminates or suspends its business, or
(b) becomes subject to any bankruptcy or insolvency proceeding under U.S.
Federal or state statute, or (c) becomes insolvent or subject to direct control
by a trustee, receiver or similar authority, or (d) has wound up or liquidated,
voluntary or otherwise.

 

  c. Before a Party has the right to terminate the Agreement under
Section 8.b.(i) upon the occurrence of an Event of Default, such Party must
provide to the other a detailed written notification of its claim concerning an
Event of Default and of its intention to terminate the Agreement based upon that
claim. If the Event of Default remains uncured for sixty days after receipt of
the written notification, the Party providing the notification may terminate
this Agreement, including without limitation, any licenses granted hereunder, by
delivering to the defaulting Party a written document stating that it terminates
the Agreement. The termination shall be effective as of the date of receipt of
said termination document.

 

- 15 -



--------------------------------------------------------------------------------

  d. Upon expiration or termination of this Agreement, the Parties will retain
their respective ownership rights in their respective products.

 

  e. Upon termination or expiration of this Agreement, EPMD shall promptly pay
Biosense any amounts due to Biosense and cease any use of the Software Script,
including copies thereof. Termination of this Agreement shall not in any way
affect an End User’s rights and will remain in compliance with regulatory
standards for end of life service and support of products with respect to any
Interface Kit purchased by such End User.

 

  9. Regulatory Compliance

 

  a. Biosense shall be responsible for complying with any state, federal or
foreign authority regulations, including, without limitation, any United States
FDA requirements, for the CARTO™ XP System using the Biosense Module, including,
without limitation, all costs and tasks associated with such compliance. EPMD
will provide commercially reasonable support upon request (e.g., documentation
rights of reference, complaint investigation reports) for Biosense to meet its
compliance obligations.

 

  b. EPMD shall be responsible for complying with any state, federal or foreign
authority regulations, including, without limitation, United States FDA
requirements, for the WorkMate System using the EPMD Module with the Software
Script and for the Interface Hardware and related documentation, including,
without limitation, all costs and tasks associated with such compliance.
Biosense will provide commercially reasonable support upon request (e.g.,
documentation rights of reference, complaint investigation reports) for EPMD to
meet its compliance obligations.

 

- 16 -



--------------------------------------------------------------------------------

  10. Ownership of Software

 

  a. EPMD shall own all proprietary rights, including, without limitation, all
patents, copyrights, trade secrets and trade marks, in and to the EPMD Module
(excluding the Software Script) and any other software used by the WorkMate
System, including, without limitation, any derivative works, corrections, bug
fixes, enhancements, updates or other modifications. EPMD shall not copy,
translate, modify, create derivative works, disassemble, reverse engineer,
decompile, attempt, directly or indirectly, to otherwise obtain or create Source
Code of the Software Script for any reason other than as required by law or
otherwise use the Software Script except as specifically authorized hereunder or
required by law.

 

  b. Biosense shall own all proprietary rights, including, without limitation,
all patents, copyrights, trade secrets and trade marks, in and to the Software
Script, the Biosense Module and any other software used by the CARTO™ XP System,
including, without limitation, any derivative works, corrections, bug fixes,
enhancements, updates or other modifications.

 

  11. Confidential Information

The parties agree that the WorkMate System, the CARTO™ XP System, the EPMD
Module, the Biosense Module, the Software Script, and related documentation, the
terms of this Agreement and the Parties’ collaboration on the Interface between
their respective systems contain and/or constitute proprietary information,
including trade secrets, know-how and confidential information (“Confidential
Information”). In addition, all other information disclosed by one party to the
other hereunder and, if written, clearly marked on its face as “Confidential,”
or, if disclosed orally, identified as confidential at the time of the
disclosure and summarized in a writing provided to the other party and marked
“Confidential” within thirty (30) days of the date of the disclosure, shall be
deemed “Confidential Information.” Confidential Information does not include a
Party’s information if: (a) the information was known by the other Party,
outside of confidentiality requirements, prior to the Parties’ collaboration
commenced on the Interface, or (b) was, is, or

 

- 17 -



--------------------------------------------------------------------------------

becomes available publicly without disclosure by the other party, or (c) is
provided to the other Party by a third party who was not in breach of an
agreement to keep such information confidential, or (d) is independently
developed by the other Party. Each Party agrees to keep the other Party’s
Confidential Information confidential for a period of seven (7) years from date
of disclosure, not to disseminate the other Party’s Confidential Information to
personnel within its organization and personnel of its Affiliates other than on
a “need-to-know” basis, including their directors, officers, employees,
consultants and agents, who have an actual need to know and have a written
obligation to protect the confidentiality of such information, and not to
disclose such Confidential Information to third parties or to use such
Confidential Information for any purpose other than in furtherance of this
Agreement; provided, however, a Party may disclose the other Party’s
Confidential Information if required by law or judicial process to do so,
provided that it first provides the other Party with notice of the planned
disclosure and a reasonable opportunity to contest or obtain a protective order
with respect to the disclosure.

 

  12. Indemnification

 

  a. Biosense agrees to indemnify and save EPMD and its distributors and
sub-distributors harmless from claims by third persons asserted against EPMD
that the CARTO™ XP System, the Biosense Module or the Software Script supplied
by Biosense have caused damage to tangible personal property or bodily injury
(including death), if and to the extent such damage or injury is proximately
caused by Biosense’s negligent act or omission and is determined by a court of
competent jurisdiction to be Biosense’s legal liability, and provided that EPMD
furnishes to Biosense prompt written notice and requisite authority, information
and assistance to defend.

 

  b. Biosense will defend, indemnify and hold harmless EPMD and its
distributors, sub-distributors and End Users from any claim that the Software
Script or Biosense Marks or Biosense Name constitutes an unauthorized use or
infringement of any third party’s intellectual property or other proprietary
rights. Biosense will pay all costs, damages and expenses (including reasonable
attorneys’ fees) incurred by EPMD, its distributors, sub-distributors or End
Users and will pay any award with respect to any such claim or agreed to in any

 

- 18 -



--------------------------------------------------------------------------------

settlement of that claim, provided that Biosense is notified promptly (not later
than within thirty (30) days) in writing of such claim and is given exclusive
authority over and reasonable cooperation for (including access to potential
witnesses and relevant documents) the defense of same. Biosense shall not be
responsible for paying any costs, expense, or amount otherwise due as a result
of compromises or settlements reached by EPMD in connection with any such claim
unless EPMD first obtains Biosense’s prior written approval of the compromise or
settlement. EPMD may at its own expense be represented by counsel of its own
choice in any such suit or proceeding. If the Software Script, or the use
thereof becomes, or in Biosense’s reasonable opinion is likely to become, the
subject of such a claim, EPMD shall permit Biosense, at Biosense’s option and
expense, either to (a) procure the right for EPMD to continue using the same or
(b) replace or modify the same so that it becomes non-infringing while remaining
functionally equivalent and remaining in compliance with the applicable
Specifications. If neither of these alternatives is reasonably available to
Biosense, then either party may terminate this Agreement. Biosense shall not be
liable with respect to any Claim to the extent arising out of or relating to
either (i) use or incorporation in the Software Script of any design or
technique furnished or requested by EPMD, (ii) the combination with or
incorporation of the Licensed Software into the EPMD Module if such
infringement, other than where contributory infringement is involved, would not
have occurred without such combination; (iii) the modification of the Software
Script by EPMD or one of its distributors, sub-distributors or End Users or any
person or entity other than Biosense or in accordance with Biosense’s
instructions; (iv) the use of the Software Script other than as permitted under
this Agreement; or (v) use or distribution of other than the most current
version of the Software Script (if such Claim would have been prevented by the
use of such current version) after such current version has been made available
to EPMD at no additional charge.

 

  c. EPMD agrees to indemnify and save Biosense harmless from claims by third
persons asserted against Biosense that the WorkMate System, the EPMD Module, the
Connecting Cables or the Interface Hardware supplied by EPMD have caused damage
to tangible personal property or bodily injury (including death), if and to the
extent such damage or

 

- 19 -



--------------------------------------------------------------------------------

injury is proximately caused by EPMD’s negligent act or omission and is
determined by a court of competent jurisdiction to be EPMD’s legal liability,
and provided that Biosense furnishes to EPMD prompt written notice and requisite
authority, information and assistance to defend.

 

  d. EPMD will defend, indemnify and hold harmless Biosense and its Affiliates
from any claim any of the EPMD Marks or EPMD Name constitutes an unauthorized
use or infringement of any third party’s intellectual property rights or other
proprietary rights. EPMD will pay all costs, damages and expenses (including
reasonable attorneys’ fees) incurred by Biosense or any of its Affiliates and
will pay any award with respect to any such claim or agreed to in any settlement
of that claim, provided that EPMD is notified promptly (not later than within
thirty (30) days) in writing of such claim and is given exclusive authority over
and reasonable cooperation for (including access to potential witnesses and
relevant documents) the defense of same. EPMD shall not be responsible for
paying any costs, expense, or amount otherwise due as a result of compromises or
settlements reached by Biosense in connection with any such claim unless
Biosense first obtains EPMD’s prior written approval of the compromise or
settlement. Biosense may at its own expense be represented by counsel of its own
choice in any such suit or proceeding.

 

  13. Amendment, Governing Law, Dispute Resolution and Jurisdiction

 

  a. This Agreement set forth the entire Agreement between the Parties with
respect to the subject matter of this Agreement and supercedes all prior
agreements, understandings and negotiations with respect to the subject matter
hereof. Any amendment to this Agreement must be in writing and signed by both
Parties.

 

  b. This Agreement is to be construed under the law of the State of New York,
excluding the application of any choice of law principles.

 

  c. Any controversy or claim arising out of or relating to this Agreement or
the validity, inducement, or breach thereof, shall be settled by arbitration
before a single arbitrator in accordance with the American

 

- 20 -



--------------------------------------------------------------------------------

Arbitration Association’s (“AAA’s”) Commercial Arbitration Rules then in effect,
except where those rules conflict with this provision, in which case this
provision controls. The parties hereby consent to the jurisdiction of the
Federal District Court for the Southern District of New York for the enforcement
of these provisions and the entry of judgment on any award rendered hereunder.
Should such court for any reason lack jurisdiction, any court with jurisdiction
shall enforce this clause and enter judgment on any award. The arbitrator shall
be an attorney specializing in business litigation who has at least 15 years of
experience with a law firm of over 25 lawyers or was a judge of a court of
general jurisdiction. The arbitration shall be held in New York, New York and
the arbitrator shall apply the substantive law of the State of New York, except
that the interpretation and enforcement of this arbitration provision shall be
governed by the Federal Arbitration Act. Within 30 days of initiation of
arbitration, the parties shall reach agreement upon and thereafter follow
procedures assuring that the arbitration will be concluded and the award
rendered within no more than six months from selection of the arbitrator.
Failing such agreement, the AAA will design and the parties will follow such
procedures. Each party has the right before or during the arbitration to seek
and obtain from the appropriate court provisional remedies such as attachment,
preliminary injunction, replevin, etc., to avoid irreparable harm, maintain the
status quo or preserve the subject matter of the arbitration. THE ARBITRATOR
SHALL NOT AWARD ANY PARTY PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, AND EACH
PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO SEEK SUCH DAMAGES.

 

  14. Waiver and Severability

 

  a. Failure by either Party to enforce at any time or for any time the
provisions of this Agreement shall not be construed as a waiver of such
provisions and shall not affect such Party’s rights to later enforce such
provisions.

 

  b. If any part of this Agreement is determined by any court or tribunal of
competent jurisdiction to be wholly or partially unenforceable for any reason,
such unenforceability shall not affect the balance of this Agreement.

 

- 21 -



--------------------------------------------------------------------------------

  15. Notices

All notices under this Agreement shall be sent by registered mail to the address
below or to any other address as a Party may designate in writing:

For EPMD:

David Jenkins, President and CEO

EPMedSystems, Inc.

Cooper Run Executive Park

575 Route 73 North Unit-D

West Berlin, NJ 08091

For Biosense:

Shlomi Nachman

Vice President, Worldwide Business Development

3333 Diamond Canyon Road

Diamond Bar, CA 91765

cc: Chief Patent Counsel

Johnson & Johnson

1 Johnson & Johnson Plaza

New Brunswick NJ 08933

 

  16. Relationship of the Parties

Neither EPMD nor Biosense are authorized to oblige the other Party or act in the
name of the other Party. This Agreement does not create a joint venture,
partnership, or association.

 

  17. Assignment

This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their respective successors and assigns, provided, however, that
neither Party shall have the right to assign its interest in this

 

- 22 -



--------------------------------------------------------------------------------

Agreement without the prior written authorization of the other Party, other than
to its Affiliates. A merger or transfer of control of one party shall be deemed
an assignment for purposes of this Section 17.

 

  18. Survivability

Upon expiration or termination of this Agreement, all rights and obligations of
the parties shall cease to have effect, except for those rights and obligations
set forth in Sections 10, 11, 12, 13, 14, and 17 which shall survive termination
or expiration.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be signed by their
thereunto duly authorized representatives as of the date first written above.

 

  EP Med Systems Inc.   BIOSENSE WEBSTER, INC.   By:  

/s/ David Jenkins

  By:  

/s/ Shane Wachman

  Name:   David Jenkins   Name:   Shane Wachman   Title:   CEO   Title:   V.P
Business Development

 

- 23 -